DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this Application. Claims 1-4 are withdrawn. Claims 5-10 are examined.
Election/Restrictions
Applicant elected Group II, Claims 5-10 regarding a preparation method of a positive and negative electrode material- in accord with the Restriction/Election requirement of 07/06/2022.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected Group I.
The Election was made without traverse in the reply filed on 9/1/2022 in response to the Restriction/Election Requirement of 07/06/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at is3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Interpenetrated Gel Polymer Binder for High-Performance Silicon Anodes in Lithium-ion Batteries) in view of  Burshtain et al. (US 2017294644A1) and further in view of Tsukamoto et al.  (US 2017141400A1).

Regarding claim 5, Song discloses a silicon anode for lithium batteries consisting of an interpenetrated gel polymer binder. Song teaches a silicon electrode nanoparticle, specifically nanosized Si powder [pg. 5909, experimental section-paragraph 2] ranging in size from 30 to 100 nanometers having an either elliptical or spherical shape [pg. 5905, results-paragraph 1]. Song teaches that the electrode is coated with a polymer precursor consisting of poly-acrylic acid, PAA, [pg. 5905, results-paragraph 1] and polyvinyl alcohol that is heat treated under vacuum conditions. Song further teaches that the esterification reaction, also known as a condensation polymerization reaction, takes place between the carboxylic acid of PAA and the hydroxyl functional group of SiO2 on the surface of the Si particle to form covalent ester bonds between the Si particles and polymer network [pg. 590, results- paragraph 2]. While Song does not explicitly state that the polymer is grown radially on the surface of silicon powder particles, Figure 1a shows the PAA-PVA crosslinked binder network is grown 

    PNG
    media_image1.png
    335
    338
    media_image1.png
    Greyscale

Figure 1A[Song et al.]


radially from the surface of silicon particles. Song teaches the strong interactions between the PAA-PVA binder and Si particles are favorable for improving the electrode integrity and thus mitigating destruction of the electrical network even under a large volume changes during cycling [pg. 590, results-paragraph 2].
While Song mentions the formation of stable SEI layer(s) on silicon particles [pg. 5908-lines 1-5], Song fails to explicitly teach two polymer binder layers wherein the second layer is grown radially on the first layer by radical polymerization.
Burshtain however, teaches a preparation method for lithium ion cells wherein the active material layer is coated with a slurry and dried. Burshtain teaches of anode core particles consisting of metalloids such as silicon, germanium and/or tin, and/or of aluminum please that are precoated with one or more layers by conductive polymers [Col. 5/lines 53-61] Burshtain further teaches that the formation of the conductive polymer slurry may also contain additives such as styrene butadiene rubber, SBR [Col. 4- lines 60-65] and poly-acrylic acid [Col. 21-lines 18-23]. Burshtain further mentions the polymerization of the conductive coating can be done in relation or in-situ [Column 19,lines 5-20] to the anode material where the conductive polymers’ slurry comprises of monomers that may form particle coatings and or matrix in which particles are imbedded holding active material particles together. In Figure 5a, highlighted below, Burshtain grows polymer layers radially from the surface of a lithium core particle. Burshtain teaches that the binder polymer helps hold the electrode together while cycling thus improving the overall life cycle ([C20-lines 35-40]). While Burshtain teaches polymer coatings for an anode, Burshtain further mentions that the process is also applicable for cathodes [Col. 5/lines 4-13].  

    PNG
    media_image2.png
    561
    604
    media_image2.png
    Greyscale

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two conductive polymer layers grown radially to a silicon core nanoparticle as taught by Burshtain where the first layer is grown radially to silicon particles by way of condensation polymerization as taught by Song in order to create an electrode capable of having improved life cycle expansion characteristics. 
While Burshtain teaches the use of in situ polymerization of multiple polymer layers coating a silicon particle, Burshtain fails to mention the use of free radical polymerization of the second polymer layer.
Tsukamato however, teaches a conductive paste mixture for lithium ion batteries. Tsukamato teaches a resin, such as a silicon [0055] contained in a conductive paste for a lithium positive electrode that may be obtained by radical polymerization [0059]. Tsukamato teaches the use of a polymerizable unsaturated monomer components where the conductive carbon consists of graphite [0015] and an acidic compound such as acrylic and carboxylic acids [0102]. The positive electrode mixture layer is applied to the surface of a positive electrode core. Tsukamato mentions that the positive electrode mixture layer may be used to form a primer layer between the positive electrode core and a mixture layer [0141] thereby improving a battery’s internal resistance and overall capacity [0004/0159].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the secondary layer conductive polymer coating radially grown through radical polymerization as taught by Tsukamato and have it radially grown to the primary polymer paste radially grown by condensation polymerization to a silicon powder as taught by modified Song in order to arrive at an electrode having improved life cycle expansion characteristics. 

Regarding claim 6, modified Song discloses all of the limitations set forth above. Song further teaches the use of silicon nanoparticles ranging in diameter from 30 to 100 nm which is included in the claimed range of 1 nm to 100um.

Regarding claims 7 and 8, modified Song discloses all of the limitations set forth above. Song teaches the use of an electrode coated with polymer precursors consisting of poly-acrylic acid [pg. 5905-Results and Discussion, paragraph 1] with an average MW of 240000 [5909-Experimental section-paragraph 2]. The examiner makes note that Poly acrylic acid contains carbolic acid functional groups and the polymerization of poly acrylic acid is formed from the initiation of an acrylic acid monomer.

Regarding claims 9 and 10, modified Song discloses all of the limitations set forth above. Song further mentions that the nanosized silicon powder, conductive additive, and polymer binder which contains polyacrylic acid [pg. 5904- introduction-paragraph 3], have a weight ratio of 6:2:2 [5909-Experimental section-paragraph 2]. Therefore, the polymer binder containing an unsaturated double bond monomer constitutes 20% of weight with respect to the electrode containing an active material of silicon powder nanoparticles. With respect to 100 grams of silicon powder particles, the polymer binder layers would constitute approximately 10 grams each to the electrode’s total weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722                       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722